Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed December 14, 2020.
Claims 3, 5-7, 9, 13, 18-21, 24, 26-32, 35-38, 41-43, 49-52 and 54 have been canceled.  Claims 2, 4, 8, 11, 12, 16, 17, 23, 25, 34, 39, 40, 44-46, 48 and 53 have been amended.
Claims 1, 2, 4, 8, 10-12, 14-17, 22, 23, 25, 33, 34, 39, 40, 44-48 and 53 are pending in the instant application. 


Claim Objections
Claims 1, 2, 4, 8, 10-12, 14-17, 22, 23, 25, 33, 34, 39, 40, 44-48 and 53 are objected to because of the following informalities:  Reference to a specific figure or table “is permitted on in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim”, see MPEP 2173.05(s).  Appropriate correction is required.  


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 2, 4, 8, 11, 14, 16, 22, 23, 25, 33, 34, 39, 40, 44 and 45, drawn to a nucleic acid comprising a genetically modified trans-activating crRNA (tracrRNA) sequence, wherein (a) at least one nucleotide of the modified tracrRNA sequence corresponding to a uracil of SEQ ID NO: 1 is a nucleotide other than uracil, and (b) the modified tracrRNA sequence is not a naturally occurring tracrRNA sequence.  If this Group is elected, a further election of species is required as detailed below:
Group II, claims 10, 12, 15 and 17, drawn to a nucleic acid comprising a guide RNA (gRNA) sequence, wherein all cytosine nucleotides of said gRNA sequence are modified nucleotides. If this Group is elected, a further election of species is required as detailed below:
Group III, claims 46-48 and 53, drawn to a method of altering gene expression in a cell, the method comprising introducing into said cell a nucleic acid comprising a genetically modified trans-activating crRNA (tracrRNA) sequence, wherein (a) at least one nucleotide of the modified tracrRNA sequence corresponding to a uracil of SEQ ID NO: 1 is a nucleotide other than uracil, and (b) the modified tracrRNA sequence is not a naturally occurring tracrRNA sequence.  If this Group is elected, a further election of species is required as detailed below:

This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  

Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-III do not avoid the prior art because a nucleic acid comprising a guide RNA (gRNA) sequence, wherein all cytosine nucleotides of said gRNA sequence are modified nucleotides was taught in the prior art of WO 2017/136794 A1 to Massachusetts Institute of Technology (hereinafter, “MIT”). (submitted and made of record on the Information Disclosure Statement filed December 14, 2020).
MIT discloses a nucleic acid comprising a guide RNA, gRNA sequence (nucleic acid sequence comprising chemically modified gRNA; Abstract; page 2, 3rd paragraph; page 11, 4th paragraph), wherein all cytosine nucleotides of said gRNA sequence are modified nucleotides (nucleic acid sequence comprising chemical modification of single guide RNA, wherein the guide RNA contained as many as 100% modified nucleotides, thereby indicating that all cytosine nucleotides are modified; Abstract; page 3; 1st paragraph; page 151, 4th paragraph; page 152, 3rd and 5th paragraphs).
Therefore, there is no common special technical feature which exists between the aforementioned Groups.   
Thus, at least the invention of Group III cannot therefore be considered a special technical feature, since this invention was already known to one of ordinary skill in the art prior to the current invention.  The expression “special technical features” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  The lack of unity rules hold that a feature known to a person of ordinary skill in the art cannot be considered a special technical feature. Therefore unity of invention is lacking. 
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Election of Species
	This application contains claims directed to the following patentably distinct species of the claimed inventions: The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is elected, Applicant is required to elect a single molecular embodiment of tracrRNA sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect one tracrRNA sequence (e.g. SEQ ID NO.) from claims 2 and 23; either SEQ ID NO:1 or one SEQ ID NO. from Tables 1-10. 
If Group I is elected, Applicant is further required to elect a single molecular embodiment of aptamer nucleic acid sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect one aptamer nucleic acid sequence from claims 16 and 34; either (a), (b), (c), (d) or (e). 
If Group I is elected, Applicant is further required to elect a single molecular embodiment of RNA-guide DNA endonuclease enzyme for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect one RNA-guide DNA endonuclease enzyme from claim 40; either (a), (b) or (c). 
If Group II is elected, Applicant is required to elect a single molecular embodiment of aptamer nucleic acid sequence for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect one aptamer nucleic acid sequence from claim 17; either (a), (b), (c), (d) or (e). 
If Group III is elected, Applicant is required to elect a single molecular embodiment of RNA-guide DNA endonuclease enzyme for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  That is, Applicant is required to elect one RNA-guide DNA endonuclease enzyme from claim 48; either (a), (b), (c), (d) or (e).  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.




/TERRA C GIBBS/Primary Examiner, Art Unit 1635